 222DECISIONSOF NATIONALLABOR RELATIONS BOARDWilson Wholesale Meat Company,Inc.andAmalga-matedMeat Cutters and Butcher Workmen ofNorth America,Local Union 576,AFL-CIO. Case17-CA-5323February 25, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn March 30, 1973, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, only tothe extent consistent herewith.In making the requisite unit determination underthe 8(a)(5) refusal-to-bargain allegation of the com-plaint, theAdministrative Law Judge found thatRespondent's production employees have a commu-nity of interest sufficiently separate from the driver-salesmen to warrant establishing a separate bargain-ing unit for them. We disagree. The record evidenceshows that the driver-salesmen report to work 1 hourafter the production employees, at which time theyspend approximately one-half hour reporting in theirreceipts from the previous day and making telephonecalls to that day's customers. Thereafter, they workin the production area between 2 and 4 hours helpingto prepare orders and loading their trucks, with helpfrom production employees. Then they depart fordeliveries on their respective routes. Their hours aresomewhat flexible, averaging between 40 and 55, andthey quit when they return from their respectiveroutes.Unlike the production employees who arepaid hourly wages, the driver-salesmen receive asalary plus commission. All of Respondent's employ-ees receive the same fringe benefits and use commonfacilities such as the coffee and smoking room. Infinding that the driver-salesmen should be includedin the unit with the production employees, we relyespecially on the fact that the driver-salesmen spendconsiderable time each day performing in-plant workIIn the absence of exceptions thereto, we hereby adoptpro formatheAdministrative Law Judge's dismissal of the complaint with respect to thealleged constructive discharge of Glenna Hulen2The Administrative Law Judge found that Magruder was covered bythe driver-salesmen exclusion and made no resolution of his supervisorystatus for unit purposes No exceptions have been filed to the finding thatand that they can, and do, perform many of the samework functions performed by production employees.The Administrative Law Judge also excluded thein-town salesman (Norman Gordon), finding that hispredominant employment interests are clearly withthedriver-salesmen rather than the productionemployees. In view of our finding relative to thedriver-salesmen,supra,we find that the in-townsalesman should be included in the unit.Accordingly, we find that the following employeesconstitute an appropriate unit for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time productionemployees and drivers, the driver-salesmen, andthe in-town salesman employed by Respondent at1207Rogers Street,Columbia,Missouri, butexcluding office clerical employees, guards andsupervisors as defined in the Act, and all otheremployees.As becomes apparent hereafter, it is necessary toresolve (a) whether Philip Magruder is a supervisorwithin the meaning of the Act,2 and (b) whetherHelen Bryant is excludable as an office clerical orincludable as a plant clerical.In our opinion, the General Counsel has failed tosustain the burden of proof to establish thatMagruder possessed any of the statutory criterianecessary to qualify him as a supervisor underSection 2(11) of the Act. There was limited testimo-ny, presented during the representation case hearing;and the instant hearing, bearing upon Magruder'ssupervisory status. Certain of this testimonysuggeststhatMagruder has authority to make recommenda-tions concerning hiring and discharging of driver-salesmen.However, the record evidence furtherreveals that he has never exercised this authority andthere is no evidence to show that his recommenda-tionwould be acted upon without an independentinvestigation. Accordingly, we find that Magruder isnot a supervisor within the meaning of the Act.With respect to Helen Bryant, the record revealsthat at the time of the representation case hearing onAugust 30, 1972, Bryant had been working for morethan a month at a variety of tasks in the plant properbetween 4 to 6 hours each morning. These tasksincluded the preparation of a list of items to beremoved from the freezer for each route, a list ofitems that had to be cut, as well as reading the scalesMagruder is a driver-salesman and the record supports that finding.3The recordin representationCase 17-RC-6971 wasincorporated byagreement of the parties into the record of the instant case.See fn. I of theAdministrative Law Judge's Decision The Union withdrew its petition andno election was held because of the matters alleged in this case.209 NLRB No. 35 WILSON WHOLESALE MEAT COMPANYand recording weights on all out-of-town tickets.After the trucks were loaded, Bryant worked in anoffice where she took phone calls for orders, figuredtickets, did some work on accounts receivable andpayable, and did some compilations of hours workedfor payroll purposes. It appears that Bryant's dutieschanged, if not in substance, at least in degree, by thetime of the hearing in the instant case on February 7and 8, 1973.4 Of course, the unit issues presented inthis proceeding require that we determine Bryant'sstatus at the time of the Union's bargaining demandsof August 30 and September 12, 1972, and, on thosedates, it appears clear that Bryant was performingtasks associated with a plant clerical rather than onoffice clerical.Accordingly, we find that, for thepurpose of determining unit placement at the time ofthe Union's bargaining demands, Bryant was a plantclericaland includable in the unit found to beappropriate.In view of our findings,supra,that Helen Bryant,the driver-salesmen, including Philip Magruder, andthe in-town salesman, Norman Gordon, are employ-ees in theunit found to be appropriate herein, wealso find merit in Respondent's exceptions to thefinding of the Administrative Law Judge that theUnion represented a majority of Respondent'semployees on August 30, 1972.5 The Union present-ed evidence that it represented 11 employees onAugust 30.6 However, the record reveals that on thatdate there were 22 employees in the unit we havefound to be appropriate.? Accordingly, we find thatthe record evidence fails to establish that the Unionrepresented a majority of Respondent's employees,in the unit found to be appropriate, on August 30.Furthermore, there is no basis in this record toestablish that the Union at any subsequent timerepresented a majority of the unit employees. TheGeneral Counsel contends that Respondent violatedSection 8(a)(5) by refusing to recognize and bargainwith the Union on or about September 14. However,Respondent's next payroll list for the 2-week periodending September 16 shows 26 employees.8 These 26employees include the 22 employees employed onAugust 30, during the previous payroll period, as wellas 4 new employees.9 The Respondent received theUnion's formal written demand on September 12.Although the record evidence does not establish theprecise dates these new employees were hired, it is4Even so, it should be pointed out that Bryant worked in an officeadjacent to the main office and that it was in the main office that theowners' wives,Mrs. Wilson and Mrs Diggs,performed what clearly appearto have been clerical chores associated with an office clerical position5Hereafter,alldateswill refer to events which occurred in 19726These 11 employeesincluded: A Richey, EBrown, J McClammer, JMoyer, L. Kling. C.Aust,D. Green.T Spry,R Perkins, D Dickenson, andG. Helen.7 In addition to the 11 unit employees listed in fn 6, the unit included the223clear that, regardless of whether the August 30demand date or the one of September 12 is relied on,theGeneral Counsel has failed to show that theUnion represented a majority of the unit employees.In the absence of record evidence to establish thatthe Union represented a majority of the employees inthe unit found to be appropriate, at the time of theUnion's initialdemand on August 30 or its formalwritten demand received by Respondent on Septem-ber 12, or for that matter at any other time, there isno basis, on this record, to find that Respondentviolated Section 8(a)(5) of the Act by refusing torecognize and bargain with the Union.We also find, contrary to the Administrative LawJudge, that the record evidence is insufficient, underthe circumstances herein, to establish that Respon-dent violated Section 8(a)(1) of the Act by standingover employees and scrutinizing them and imposingmore onerous work rules respecting talking, smoking,and housekeeping chores. All of the foregoingincidents involve matters which one might readilyexpect to occur in the routine day-to-day operationsof a plant; none involves serious departures frompastpractices;and in no case was the Unionmentioned or otherwise connected with the action.Accordingly, we shall dismiss these 8(a)(1) findings.Finally,whilewe do not condone the 8(a)(1)conduct of the Respondent here disclosed, we do notfind such conduct, standing alone, to be of a naturesufficient to justify aGissel10 bargaining order in theabsence of proof that the Union represented amajority of the employees in the appropriate unit.While we have determined in this case that theproperavenue for ascertaining the employees'interest in union representation is through ourelection procedures, we are unable to direct that suchan election be held because there is no electionpetition currently before us.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization withinSection 2(5) of the Act.3.The following employees constitute an appro-priate bargaining unit within the meaning of Section9(b) of the Act:following employees B J Carter, R Alexander, D Stone, H Bryant, DEdwards, N. Gordon,P Magruder, L Waulters, H Winiger, R Mayes, andB Kramer.8G.C.Exh#3covering this period shows25 employeesTheAdministrative Law Judgecorrectlyfound that employee Richard Perkinswas inadvertently omitted from that list, thus bringing thetotal to 26.9No onequestions the fact that the hiring of these new employees wasfor legitimate business reasons10A LR B v Gissel Packing Co.Inc, 395 U.S. 575 (1969) 224DECISIONSOF NATIONALLABOR RELATIONS BOARDAll full-time and regular part-time productionemployees and drivers, the driver-salesmen, andthe in-town salesman employed by Respondent at1207Rogers Street,Columbia,Missouri, butexcluding office clerical employees, guards andsupervisors as defined in the Act, and all otheremployees.4.Respondent has violated Section 8(a)(1) of theAct by the following conduct: coercively interrogat-ing employees concerning their own and otheremployees' union and other protected concertedactivities;coercing employees for the purpose ofdissuading them from voting in Board electionsand/or participating in union membership andactivities; seeking to induce employees by promise ofemployment benefits to dissuade them from votingfor, joining, or otherwise supporting the Union; andthreateningplantclosure,discharge,and otherreprisal for union reasons.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.6.Respondent has not engaged in other unfairlabor practices alleged in the complaint.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1)of the Act, Respondent shall cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Wilson Wholesale Meat Company, Inc., Columbia,Missouri, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerningtheir own and other employees' union and otherprotected concerted activities.(b) Promising benefits to dissuade employees fromjoining or voting for or otherwise supporting theUnion.(c)Coercing employees in order to dissuade themfrom voting in Board elections and/or participatingin union membership or union activities.(d)Threatening plant closure, discharge, or anyother reprisal for union reasons.(e) In any like or related manner interfering with,restraining, or coercing its employees in their exerciseof rights guaranteed under Section 7 of the Act.2.Take the following affirmative action to effec-tuate the policies of the Act:(a)Post at its premises at Columbia, Missouri,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by theRegional Director for Region 17, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 17, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER FANNING,dissenting in part:Iwould affirm the Administrative Law Judge'sDecision in its entirety.My disagreement with my colleagues stems fromtheirview that the unit should include driver-salesmen. Clearly these driver-salesmen have sepa-rate interests sufficient to warrant their exclusionfrom the production unit here sought by theCharging Party. In reaching this result the Adminis-trativeLaw Judge relied onTallahassee Coca-ColaBottling Company, Inc.,168 NLRB 1037, 1038, enfd.409 F.2d 201 (C.A. 5, 1969), where this very issue wasdiscussed at length by this Board. It approached theinclusion-exclusion problem with respect to driver-salesmen in light of the petition filed, and the courtenforced. InTallahasseethe driver-salesmen wereincluded in the unit as requested by the petitioningunion. Here the driver-salesmen-having the normalseparate community of interest arising from differenthours,differentmethod of pay, and substantialworking time away from the plant-were not soughtto be represented by the Union and the productionunit excluding them is also an appropriate unit.As the Board said inCoca-Cola Bottling Companyof Baltimore,156 NLRB 450, 453, and quoted (withemphasis supplied) inTallahassee:"If the routesalesmen are engaged in selling their employer'sproducts, and drive vehicles and make deliveries onlyas an incident of such sales activity, their interestswould not generally be construed as sufficiently11 In the event that this Order is enforced by a Judgment of a UnitedJudgment of the United States Court of Appeals Enforcing an Order of theStates Court of Appeals, the words in the notice reading "Posted by OrderNational Labor Relations Board."of the National Labor Relations Board" shall read "Posted Pursuant to a WILSON WHOLESALE MEAT COMPANY225alliedwith production employeestorequire theirinclusionin a productionand maintenance unit."Accordingly, like the Administrative Law Judge, Iwould find the 8(a)(5) violationand issue anappropriate bargaining order.an answer filed by Respondent, a hearing was held onJanuary 31-February 1, 1973. The complaint and theanswer were respectively amended at the heanng.Upon the entire record in this case' including myobservationof the demeanor of witnesses and uponconsideration of briefs, I make the following:APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their own or other employees' unionmembership and activities.WE WILL NOT promise benefits or coerce ouremployees to vote against, or not to join or assist,the Union.WE WILL NOT threaten to close down our plantor to discharge or to take any other reprisalagainst employees for union reasons.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin their exercise of rights guaranteed underSection 7 of the Act.WILSON WHOLESALEMEAT COMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616 Two Gateway Center, Fourth atState,KansasCity,Kansas 66101, Telephone816-374-4518.DECISIONSTATEMENT OF 7HF. CASERALPHW1NKI.ER,AdministrativeLaw Judge: Uponcharges and amended charges filed by the aforenamedUnion on September 11 and October 30, 1972, a complaintissued by the General Counsel on November 14, 1972, andiThe record in this case inLludes,by agreement of the Parties, the recordinWilsonWholesaleMeatCompany,inc, Case17RC-6971,hereinafterreferred to as the representation case. Respondent'smotion to correct thetranscript is hereby granted.2All dates herein are in 1972 unless otherwise indicated.9These included cards of Allen Richey,Randy Hudson, Ernest Brown,John McClammer.Jake Moyer, LeRoy Kling. Charles Aust.David Green,FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Missouri corporation, engaging in thewholesale distribution of meat, fish, and potato products inColumbia,Missouri;Respondent's interstate purchasesexceed $50,000 annually. I find, as all parties agree, thatRespondent is engaged in commerce within Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local Union 576, AFL-CIO, herein calledtheUnion, is a labor organization within Section 2(5) ofthe Act.III.THE UNFAIRLABOR PRACTICESA.PreliminaryStatementThe Union began organizing Respondent's employees inJuly 1972.2 Employeessigned unionauthorization cardsand the Union filed a representation petition on July 28. Ahearing in the representation case was held on August 30,but the Union withdrew its petition and no election washeld because of the matters alleged in this case. Mean-while, by letter dated September 9, the Union requestedrecognition as majority representative of a described unitof Respondent's employees and the letter contained copiesof signed authorization cards to support such claim.3Respondent refused the Union's request. This was not thefirst time Respondent had declined to grant such recogni-tion, it originally did so, in effect, at the August 30 heanngin the representation case.The issues in this case are whether Respondent engagedin various activities,mainly in August and September,designed to thwart the organizational efforts of itsemployees and whether Respondent also constructivelydischarged two employees in September 1972 and January1973 for a like purpose, and whether Respondent's allegedactivities are sufficient to warrant a Gissel-type4 bargainingorder.Related questions involve the appropriate unit andthe Union's majoritystatus insuch unit.H.C.Wilson-" is Respondent's president and T. W.Diggs its secretary-treasurer; Jake Lewis is the plantmanager. (Mr. and Mrs. Diggs and Mrs. and Mr. Wilsonown Respondent.) These three individuals are supervisorswithin Section 2(11) of the Act. The parties disagreeTerry Spry, RichardPerkins, John Dickenson.and GlennaHulen All ofthese employeesexcept Hudson were on Respondent's September2 payroll4N LRB. v. Girsel Packing Co,395 U.S. 575 (1969).sAt the conclusion of its case, Respondent submitted a certificate from alocalphysicianto the effect thatWilsonisphysically incapable ofparticipatingin court hearings and therecordotherwise indicates thatWilson has suffered two heart attacks. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether Route or Sales Supervisor Philip Magruder also isa statutory supervisor, the General Counsel contendingthat he is and Respondent claiming he is not.B.Respondent's Countervailling ActionBearing inmind that the representation petition was filedon July 28 and that the hearing thereon was held onAugust 30, the followingisanaccount of Respondent'sactivities.Respondent manifested its union position even before itsown employees began organizing. LeRoy Kling has beenemployed by Respondent for almost 7 years, and was acredible witness. In late June, according to Kling, plantmanagerLewis told Kling that he had been discussing thefactwith owners Diggs and Wilson that employees atRaders Meat Packing Company were signing union cards.Raders is located across the street from Respondent'splant. Lewis told Kling on this occasion that Respondentwould "close the place"if itsemployees engaged in suchactivities .6 Lewis called Kling aside early in August, and itis not denied that he told Kling that "they knew that therehad beensome unionactivity [in Respondent's plant] andthat the Union was trying to come in." Lewis inquired,according to Kling's undenied testimony, whether Klingknew that Respondent's employees had beensigning unioncards,what Kling thought about it, whether any unionmeetingshad been held, and who the ringleader was. Lewisfurther stated, according to Kling's undenied testimony,that "if you guys do get a union in here, you won't makeany more money, that they wouldsee toit that you got lesshours and that you won't get a closed shop."EmployeeCharlesAust credibly testified,withoutcontradiction, that Lewis also asked him early in Augustwhether he had heard about the organizational activities atRespondent's plant and whether Aust would join theUnion. Aust said he hadn't decided. According to Aust'scredible testimony,which Lewis denied, Lewis alsomentioned that "if we got the union, our hours would becut and our pay wouldn't be as much as we had heard thatthe union pay would be." A week or two later Lewis againasked Aust, according to Aust's uncontradicted testimony,what the latter was "going to do about the union."Early in August, employee Terry Spry asked Lewis for a"promotion." According to Lewis, Spry'smain interest wasto reduce his 12-hour day (Spry describedit asa "11-hourday" with "an hour for lunch") to a 10-hour day. Sprycredibly testified, and Lewis denied, that Lewis said he"would have to wait until the unionmesswas straightenedout." Spry credibly testified, without contradiction, thatLewis later approached him about September 1, andinquired concerning Spry's "opinion" of the Union. Spryreplied that a Union might help improve his hours, andLewis commented that he, Lewis, could shorten Spry'shours. After the representation heanng, Respondent hireda few new employees and Spry's workday was reducedEmployee John Dickenson crediblytestified,without6 1 do not credit Lewis' denial of this statement7 In view of Wilson's presence on this occasion and Lewis' presence inthe next related incident, Respondent is responsible for Magruder's conducton both occasions whether or not he is a statutory supervisorInternationalAssociation of Machinists, Tool and Die Makers Lodge No 35 v NLRB,contradiction, that Lewis approached him on or aboutSeptember 1 and inquired concerning his unionsentiments.Dickenson replied he favored the Union, whereupon Lewissaid that he, Lewis, thought "you [Dickenson] were on myside" and that "you better think it over before you decide"and that "the union wouldn't come into the plant becausewe are going to fight it." Several weeks later, Lewisinquired of Dickenson whether the latter had made up hismind about the Union and "signed anything yet."About mid-August, Lewis asked Richard Perkins, anemployee of 9 years standing, what Perkins thought aboutthe Union. Perkins replied it was a "good idea" because "itwould get us better wages and some benefits." Lewis thentoldPerkins, according to the latter's credible,albeitdenied, testimony in this regard, that "if the union comesin that it would probably be less hours."About August 11, Lewis called employee David Greeninto the coffee room. According to Green's uncontradictedand wholly credible testimony, Lewis inquired whetherGreen "knew anything about the union coming in or didanybody talk to me about it" and what Green's own unionfeelingswere.Green said he didn't know. About 2 weekslater,Respondent President Wilson asked Green whetheranyone had spoken to him about the Union, and Wilsontold Green that "I might have to close the plant ... I amnot going to let this union in. I'll close first." Wilson thenremarked that an election might be held soon, to whichGreen said he didn't believe in voting and would not votein such election. Wilson thereupon responded that Green"will have to [vote]. If you don't, it will be a vote for theUnion."Green had previously worked for Mr. Ray Bruckner, alocal businessman. After Green's aforementioned conver-sation withWilson, Green inquired of Bruckner whetherBruckner would have a job for Green in the eventRespondent should close down as Wilson had said it wouldif the plant were unionized. The next day, Wilson toldGreen that he (Wilson) had spoken to Bruckner andWilson thereupon denied to Green that he had made the"closing down"statementin their earlier conversation.Route supervisorMagruder was present at this secondWilson-Green conversation.Magruder told Green inWilson's presence on this occasion that, although he(Magruder) couldn't tell Green how to vote he "would liketo know if you are with us or what" and that Green would"have to vote because we are going to be depending onyour vote." 7Sometimelater,on or about September 2, Magruderasked Green whether "you have your mind made up."Lewis joined the conversation and he told Green thatRespondent was bringing in some new employees who "areforme." Lewis went on to explain that, with theseadditional employees, Respondent would have an ade-quateworkforce in the event of a strike and thatRespondent would not then have to take back any of the311U.S 72, 77, rehearingdenied311U.S 729;N LR BvAmericanThread Co,204 F 2d 169, 170 (C A. 5, 1953),N LR B v San Diego Gas &Electric Co,205 F 2d 471,475 (C A 9, 1953);N LR B v Des Moines Foods,Inc,296 F 2d 285, 287-288 (C A 8, 1961) WILSON WHOLESALE MEAT COMPANY227strikers.Magruder and Lewis both told Green that it wouldcost him more to join the Union than he was earning.Green had worked for Respondent at a State Fair for a2-week period in August. Shortly after the August 30hearing in the representation case, Wilson called Greeninto his office where they discussed the Union and Green'sposition concerning the Union. (The record does notelaborate on this conversation.) Wilson told Green, "Dave,it looks like you are the only one I have left. I am going togive you an extra $15 for really helping me out at the fair."In addition to this "bonus," Respondent later gave Green a10-cent hourly raise, effective in October.C.FurtherActivitiesThe General Counsel alleges, in addition to such unfairlabor practices as are established above, that Respondent"impose[d] and enforce[d] onerous and disparate workrules against employees" for union considerations Thecomplaint recites seven specifications in this connection,and I shall follow the numbering and headings as theyappear inthe complaint.(i)Forbid employees to smoke except during breaksor lunch periods, and then only in certain designatedareasof compelling employees to have their own meatpurchases weighed by othersIn its salesofmeat to employees and the publicRespondent charges an additional amount for slicing themeat, and the General Counsel contends that Respondentdid not impose this extra slicing charge on employeepurchases until the organizational events under considera-tion here Respondent asserts that employees have alwaysbeen charged the customer rate for sliced products. TheGeneral Counsel called two witnesses in this matter,Richey and Spry. Richey testified, however, that he paidthe "sliced" rate about a year ago (this would have beenFebruary 1972), and Spry testified that he had purchasedslicedmeat at the lesser unsliced rate,but only on oneoccasion which he said was "too far back to rememberright now, a year or two." Their testimony, I find, does notsupport item (iii).Without setting out the supportivetestimony for item (iv) respecting the weighing of meatpurchases, I find that it too is insufficient to establish suchspecification.(v) Institute a practice of compelling employees toeach clean their own cups and utensils in the areareserved for work breaksThe General Counsel in effect modified this specificationat the hearing by deleting the "area" portion.Although employees have a regular 15-minute smokingor coffee break, usually after the delivery trucks areloaded, the accepted plant practice was to permit employ-ees to take a "quick smoke" in the coffeeroom throughoutthe workday. During the week before the representationhearing,Wilson saw employees Kling and Randy Hudsonsmoking in the coffeeroom, but not during the regularbreak; he told them not to do so again except at lunchtimeoron the regular break. Lewis separately instructedemployees Richey and Aust to a similar effect a day or twoafter the representation hearing. Lewis denied having givensuch instruction,and in December he made a similardenial to Richey(ii)Forbid employees to talk to one another whileworking; (vi) engage in more constant and rigoroussupervision and inspection of employees' workEmployees Richey, Kling, and Glenna Hulen crediblytestified,without contradiction, that in the period immedi-ately after the representation hearing Respondent Presi-dentWilson began reprimanding them for talking duringworking hours. During this same period, according to thecredible testimony of Richey, Kling, Aust, and Hulen,owner Diggs came on the production floor daily for abouta week and closely watched Richey, Kling, Hulen, andother employees. Diggs had not done this before. During alunch period in September, Wilson saw Kling and ErnestBrown conversing in the parking lot; Wilson got out of hiscar and approached within 25 feet of them, and stoodwatching them for several minutes.(iii) Institute a practice of charging employees forslicingmeat for their own use;(iv) institute a practiceThere has long been a sign in the coffee room stating thateach employee was to wash his own coffee cup. Neverthe-less,with the knowledge of Wilson and Lewis, employeeHulen had been washing other employees' cups as well asher own for a period of some months. Hulen crediblytestified thatWilson instructed her in September that sheshould no longer perform this housekeeping chore forother employees.(vii) Promulgate and enforce a new and rigorous ruleregarding employees compelled to be absent fromwork; Perkins' constructive dischargeThis specification is linked with the alleged constructivedischarge of Richard Perkins on September 8, 1972. It hasbeen a longstanding practice in the plant for employees tocall in when absent. On Wednesday morning, September 6,plant manager Lewis asked Perkins to work that afternoonand Perkins said he would. Perkins did not report or callin,and he did not report or call in on Thursday. OnFriday,Lewis asked Perkins about his absence, andPerkins replied that he hadn't felt like working. Perkinshad some words with Wilson a few minutes later. I amsatisfied,asRespondent claims, that Wilson and Lewismerely reproached Perkins for not coming to work as hesaid he would. Perkins thereupon punched out and told thetimekeeper to mail him his check.Perkins was actually ailing at the time. On Monday,September 11, he had an emergency hernia operation andhis wife notified Respondent to such effect that same day.Perkins received health insurance benefits carved byRespondent through the period of his convalesence; hereturned to work upon his recovery, and he is stillemployed by Respondent.Perkins in effect corroborated the aforementioned call-inpractice or rule respecting employee absences, for he 228DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that the foregoing occasion was the first time in 9years that he had not called in. Despite the circumstancesof his punching out on September 8, Perkins furthertestified that he had not quit, and I find he did not. I alsofind that he has been in Respondent's employ continuouslyat all material times.Iconclude that Respondent did not promulgate newrules respecting absences. A "quit" being an element of aconstructive discharge, I also conclude without discussingother testimony in this connection, that Respondent didnot constructively discharge Perkins.8D.Hulen's Constructive DischargeMrs.Hulen sought and obtained employment with alocal bank on Friday, January 19, 1973. She notified Lewison Sunday that she had found another job, and inquiredhow much notice Respondent would require. Lewis askedhow soon the bank needed her services and Mrs. Hulensaid it could use her at once. Lewis told Mrs. Hulen thatemployees customarily give 1 or 2 weeks notice, but thatRespondent's business was slow at the time and that itwould be all right for her to begin her new employment thenext day if she desired. He also told her that, for purposesof protecting her own employment record, he would haveher personnel file indicate that she had given 2 weeks'notice.The General Counsel contends that Respondent causedMrs.Hulen to quit and he relies in this connection onDiggs'aforementioned surveillance of her and otheremployees and by Wilson's other harassment of her andother employees for talking and for her cup-washing.The usual "constructive discharge" involves a situationwhere an employer takes discriminatory or other recrimi-natory action against an employee for the specific purposeof provoking that employee into quitting so that theemployer might thus get rid of someone undesirable to himforunion considerations. It would appear that suchunlawful intent should be imputed where attendantcircumstances establish a quit to be a reasonably forseea-ble consequence of discriminatory or recriminatory ac-tion.9On the other hand, this does not mean that allharassing conduct by an employer for union reasons isstatutorywarrant for self-help relief, for in the garden-vanety case of interference, restraint, or coercion or otherunlawfulness short of discharge, an employeemustnormally await the orderly processes of this Act beforeobtaining the monetary and reinstatement relief conven-tionally awarded for unlawful discharge.In the present case, I am not convinced that Respondentsought to provoke Mrs. Hulen's quit or that its conductrespecting her was so intolerable as to make her separationa forseeable consequence thereof. I conclude, therefore,thatRespondent did not constructively dischargeMrs.Hulen.E.Appropriate UnitThe General Counsel and the Union contend that anappropriateunitconsistsofRespondent's productionemployees and dnver, excluding office clericals, supervi-sors, salesmen, and driver salesmen. Respondent claimsthatthe onlyappropriate unit would include salesmen anddnver-salesmen. On August 30, 1972, there were approxi-mately 15 production employees (including I driver) and 5driver salesmen, one of whom is route supervisor PhilipMagruder, and I salesman (Norman Gordon).The majority of the production personnel report to workat 6 a.m. The dnver-salesmen report at 7 a.m. Upon arnvalin the morning, the dnver-salesmen check in any money ortickets from the previous day's sales and then they reportto an office area where they devote approximately 30minutes in making telephone calls to customers concerningorders. If necessary for an order, the dnver-salesmen thenslice ham or lunchmeats in the production area; such workmay occupy as long as 45 minutes for institutional orders(e.g.,schools).They may then assist in wrapping theirorders,depending on how busy the regular wrappingemployees are, for, as Plant Manager Lewis indicated, thesooner they leave the sooner they're making commissions.The dnver-salesmen, sometimes assisted by productionpersonnel, then load their own and each other's trucks,whereupon the driver-salesmen depart with the trucks tocall on the trade. They usually leave between 9 a.m. and 10a.m., sometimes later. Each salesman had his own specificroute throughout centralMissouri.Unlike productionemployees who punch a timeclock and work regularlyspecified hours, the workday of driver-salesmen apparentlyends when he reports back to the plant upon completion ofhis route. Dnver-salesmen put in approximately 45 to 50hours a week, according to Plant Manager Lewis, andLewis also testified that Respondent tries "to guarantee"40 hours to production personnel.Production personnel and dnver-salesmen have the samefringe benefits, i.e., hospitalization and medical insurance,holidays, and vacations. Their mode of compensation isentirely different, however, arising out of the essentialdifferences in their work. The production employees arehourly paid; driver-salesmen arepaid on a salary plusindividual commission basis. Route supervisor Magruderalso receives a salary plus commission except that hiscommission is based on sales of all dnver-salesmen.Respondent employs one (in-town) salesman,NormanGordon, who uses his own car and whose territory islimited to the city of Columbia, where Respondent's plantis located. Like the driver-salesmen,Gordon is salaried andreceives the same commission received by driver-salesmen.Gordon works in the plant a half-day a week, but withoutchange of his salary-plus-commission mode of compensa-tion for such work.Although "driver-salesmen, like truckdrivers and othersengaged in a particular employer's delivery operation,possess an inherent community of interest with productionand maintenance workers ... [they J may at thesame timehave separateinterestssufficient to warrant their exclusionfrom a production and maintenance unit...."Tallahas-8Although the General Counsel suggested that Respondent may havesuch matters as being outside the complaintdiscriminated against Perkins following his return to work,Ido not reach9Radio Officer'sUnion v N L R B,347 U S 17,44-45 WILSON WHOLESALE MEAT COMPANY229seeCoca-Cola Bottling Company, Inc,168 NLRB 1037,1038,10 enfd. 409 F.2d 201 (C.A. 5, 1969). "The initial unitquestion in each case is whether or not the unit requestedby the Petitioner [the Union herein] is appropriate forpurposes of collective bargaining.Where a petitioninglabororganization is the sole union involved in theproceeding, it is irrelevant that some larger or smaller unitmight also be appropriate, or, indeed, might be the mostappropriate"(id)The principal sales and driving functions 11 and mode ofcompensation of the driver-salesmen in this case, areessentiallydifferent from the production duties andmethod of payment of plant personnel. These differencesare not dissipated merely because there is some contactbetween all of Respondent's employees and merelybecause the driver-salesmen may incidentally perform, to aslightdegree on limited occasions, some functions ofproduction employees. I find that Respondent's productionemployees have a community of interests sufficientlyseparate from the driver-salesmen to warrant establishing aseparate bargaining unit for them. The in-townsalesman isalso excluded, for his predominant employment interestsare clearly with the driver-salesmen rather than with theproduction employees.Further unit questions are whether Route SupervisorPhilip Magruder is excludable as a statutory supervisor andwhether Helen Bryant is excludable as an office clerical orincludable as a plant clerical. Magruder, however, alreadyfallswithin the driver-salesmen exclusion, and it istherefore unnecessary to resolve his supervisory status forunit purposes. Bryant's unit placement is material in thiscase,principally as it affects the Union's representationstatus. But, as appears hereinafter, the Union represented amajority of unit employees at critical times even assumingBryant was a plant clerical, so I consider it unnecessary todecide that she was a plant clerical rather than an officeclerical.Accordingly, I conclude that all full-time and regularpart-time production employees and drivers employed byRespondent at 1207 Rogers Street, Columbia, Missouri,but excluding office clerical employees, salesmen, driver-salesmen, guards and supervisors as defined in the Act,and all other employees, constitute a unit appropriate forthe purpose of collective bargaining within Section 9(b) ofthe Act.F.TheUnion'sRepresentativeStatusThe complaint alleges that Respondent refused tobargain on or about September14, 1972,and that theUnion hadamajority on and after August 30. Twopayrollsare in evidence,one for the week endingSeptember 2 and the other for the week ending September16. IncludingBryant,the earlierpayrollshows 15, and thelatterpayrollshows 18,12 employees within the unit10The Board in this Decision explained its modificationofThe Valley ofVirginiaCooperativeMilk ProducersAssociation,127 NLRB 785, cited byRespondent11CompareCrystal Tire Company,165 NLRB 56312G C Exh 3 furnished by Respondent inadvertently omits the name ofRichard Perkins who appears on the earlier payroll and who was alleged tohave been constructively dischargedHowever, as found earlier, Perkinsworked on Friday, September 8, and was hospitalized on September 10, andhereinabove found appropriate. The record establishes thatI I of these unit employees had signed authorization cardsby August 30,13 and no issue is presented respecting 9 ofthese cards.Respondent does contend, however, that the cards ofemployees McClammer and Moyer should not be counted"because of representations made to [them] at the timethey signed the card." The card signed by Moyer,McClammer, and the other employees is a so-called "singlepurpose" card authorizing the Union to represent andbargain collectively in the signatory's behalf. EmployeeRandy Hudson gave Moyer a union card which Moyerlater executed at home on July 14. Moyer testified that heand Hudson discussed the Union at the time, although hedid not remember precisely what was said except that anelection was mentioned and that Hudson also mentioned apercentage figure which Moyer thought was "55 percent."Hudson testified that he didnot mentionan election toMoyer but that he did tell Moyer, "the more people wehad, the more chances we stood of getting a union";Hudson explained that he didn't know anything about anelection until an organizational meeting on July 27 atRichey's home. McClammer signed his card at this July 27meeting,which UnionBusinessRepresentative TheodoreWolff also attended. McClammer testified he was told thecard was "to join the Union" and that the "idea" he gotout of the meeting was that "they were going to petition foran election." Wolff credibly testified that he explained tothe assembled employees, including McClammer, that theycould organize and gain recognition for a union in theirplant by two methods, through a card-check with theiremployer or through an election, and that they should signa card if they "want to be part of this organizationalgroup."Wolff also stated at the time that he was leavingtown for a while and that he might file a petition with theBoard in order to protect the employees "on [the] record"pending his return. As indicated above, the Union did filea petition and also did request recognition on a card-checkbasis.Under the Board'sCumberland Shoe doctrine (144NLRB1268) approved by the Supreme Court inGissel PackingCo., supra,"if the card itself is unambiguous(i.e., states onits face that the signer authorizes the Union to representthe employee for collective bargaining purposes and not toseek an election),itwillbe countedunless it isproved thatthe employee was told that the card was to be usedsolelyfor the purpose of obtaining an election" (395 U.S. at 584).`... we think it sufficient to point out that employeesshould be bound by the clearlanguage ofwhat they signunlessthat language is deliberately and clearly canceled bya union adherent with words calculated to direct the signerto disregard and forget the language above hissignature"he remainedand stillis an employee I therefore add his name to the unitemployees on G C Exh 213 It is irrelevant to the question of theUnion's majoritystatusin Augustor September that GreenleftRespondent's employ inNovember 1972 andHulen left Respondentin January 1973Franks Bros Co v NLRB,321U S. 702, 704,N L R.B v Gissel Packing Co,supra,N.LR B v. L B FosterCompany,418 F 2d 1,5 (CA 9,1969), cert.denied397 U.S 990 (1970),N L R B v DixisteelBuildings,Inc,445 F 2d 1260, 1265 (C A 8, 1971). 230DECISIONSOF NATIONALLABOR RELATIONS BOARD(395 U.S. at 606). The Court approved in this connectionthe Board'sLevi Strauss14 gloss that " `the Board looks tosubstance rather than to form' " in applying theCumber-landrule, but " `the fact that employees are told in thecourse of solicitation that an election is contemplated, orthat a purpose of the card is to make an election possible,provides in our viewinsufficientbasis in itself for vitiatingunambiguously worded authorization cards on the theoryof misrepresentation' " (395 U.S. at 608, fn. 27).I am fully satisfied on this record that neither Moyer norMcClammer was told either in "form or substance" thatthe cards were to be used solely for an election or thatMoyer or McClammer should otherwise "disregard andforget the language above his signature."It appears, therefore, and I find that by August 30, 1972.11of the 15 unit employees had validly designated theUnion as their collective-bargaining representative.Al-though I consider the material date for majority statuspurposes to be August 30 rather than dates within theSeptember 16 payroll, the Union also did represent amajority of the employees on the later payroll.G.Discussion and ConclusionThis case is not the "nit-picketing" situation suggestedby Respondent. Rather, the record establishes in myopinion that Respondent conducted a systematic campaignto undermine the organizational efforts of its employees. Ina small unit of 15 employees, owners Diggs and Wilsonand Plant Manager Lewis managed to bring their unlawfulactivities to bear on at least 9 individual employees,repeatedly as to some of them. Respondent is opposed tothe Union, and it has a right to such position. It let itsemployees know this opposition, and it has a right tocommunicate such fact. But it does not have a right toharass its employees for union reasons, as I find it did withrespect to smoking and talking and even as to Hulen's cup-washing and in standing watch over employees on theplant floor and even in the parking lot. While I have notfound that Hulen was constructively discharged, I have nodoubt that Hulen was at least partly influenced to leavebecause of Respondent's retaliatory and repressive re-sponse to its employees' union desires. In addition, theevidence establishes Respondent's wholesale interrogationof employees, its pressures to dissuade Dickenson andGreen respecting union support and voting in a Boardelection, its statement to Spry that he should look toRespondent not the Union to improve his workingconditions,which in context I find to be a promise ofbenefits to induce Spry to support Respondent's antiunionstance. There are, moreover, the flagrant threats of shutdown and other recriminatory action should the plant beunionized and the threat to bring in employees favorable toRespondent's anti-union position purportedly so thatRespondent would not reinstate union employees in theevent of a strike.A majority of the unit employees had designated theUnion as their bargaining representative by August 30,1972. Respondent, while refusing to recognize and bargainwith the Union on August 30 and September 14, continuedits campaign to thwart its employees' organizational effortsand to dissipate the Union's representative status.Consid-ering the seriousness and extensiveness of Respondent'sunfair labor practices, I do not believe that conventionalremedies are sufficient to insure a fair election and I findthat the union signature cards are a more reliable test ofthe employees'representation desires than an electionwould be.Gissel,395 U.S. at 614-615. I accordingly findthat a bargaining order is appropriatein this casewhetheror not Respondent also is found to have violated Section8(a)(5) of the Act, which I do find.N.L.R.B.v.GisselPacking Co., supra; N. L. R. B. v. Kaiser Agricultural Chemi-cals,473 F.2d. 374 (C.A. 5, 1973);N.L.R. B. v. DixisteelBuildings, supra; United Packing Company of Iowa, Inc.,187NLRB 878.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin Section 2(6) and (7) of the Act.2.The Unionisa labor organization within Section2(5) of the Act.3.The following employeesconstitutean appropriatebargaining unit within Section 9(b) of the Act: All full-timeand regular part-time production employees and driversemployed by Respondent at 1207 Rogers Street, Columbia,Missouri, excluding office clerical employees, salesmen,driver-salesmen,guards and supervisors, and all otheremployees.4.On August 30, 1972, and at all times thereafter, theUnion has been and is the exclusive bargaining representa-tive of the employees in aforedescribed appropriate unit,within Section 9(b) of the Act.5.Respondent has violated Section 8(a)(1) of the Actby the following conduct: Coercively interrogating em-ployees concerning their own and other employees' unionand other protected concerted activities; pressuring em-ployees respecting Board elections and union membershipand activities; seeking to induce employees by promise ofemployment benefits to dissuade them from voting for,joining or otherwise supporting the Union; harassingemployees for union reasons by standing over them andscrutinizing them and by imposing more onerous workrules respecting talking and smoking and housekeepingchores; and threatening plant closure, discharge, and otherreprisal for union reasons.6.Respondent has violated Section 8(a)(5) and (1) oftheAct by refusing and still refusing to recognize andbargain with the Unionat all timessince August 30, 1972.7.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.8.A bargaining order is appropriate underN.LR.B. v.Gissel Packing Co.,395 U.S. 575, whether or not Respon-dent has violated Section 8(a)(5) of the Act.9.Respondent has not engaged in other unfair laborpractices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desist14 172 NLRB 732, entd. 441 F.2d 1027 (C.A D C, 1970) WILSON WHOLESALE MEAT COMPANY231therefrom and take appropriate affirmative action tobargaining with the Union as statutory representative, aseffectuate the policies of the Act, including recognition andexplained above.[Recommended Order omitted from publication.]